Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV(c) in the reply filed on 10/3/2022 is acknowledged.
Claims 9-12, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/2022.  Note that claim 10 is withdrawn by the examiner based upon the dependency from withdrawn claim 9.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mold region extends at least partially into the groove pattern” as recited in claim 2, lines 2-3 must be shown or the feature(s) canceled from the claim(s).  More specifically, the examiner finds Fig. 3 illustrating the mold flowing into the bonding interface but not into the grooves, though this feature is described in [0036].  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (TW 202133355 A) in view of Chiu (JP 2020096153 A).
Regarding claim 1, Maeda discloses a semiconductor package (Fig. 18) comprising: a substrate (30) having a lower semiconductor chip (20) and at least a first spacer chip (80) thereon; an upper semiconductor chip (10) extending on the lower semiconductor chip and on the first spacer chip, said upper semiconductor chip covering at least a portion of an upper surface of the lower semiconductor chip and at least a portion of the upper surface of the first spacer chip; an electrically nonconductive adhesive layer (40), which bonds a lower surface of the upper semiconductor chip to the lower semiconductor chip and to the first spacer chip; and a mold region (70) at least partially surrounding the lower and upper semiconductor chips and the first spacer chip.
Illustrated below is Fig. 18 of Maeda.

    PNG
    media_image1.png
    393
    531
    media_image1.png
    Greyscale

Maeda fails to teach the first spacer chip having a stress-relieving groove pattern on an upper surface thereof; the upper semiconductor chip covering at least a portion of the upper surface of the first spacer chip containing at least a portion of the groove pattern therein.  However, Maeda clearly teaches a spacer adhered to an upper chip (80 to 10, Fig. 18) using an adhesive (40).
Chiu discloses a spacer (20, Fig. 6) adhered to an upper chip (30d) in the same field of endeavor with the spacer chip having a stress-relieving groove pattern (222) on an upper surface thereof; the upper semiconductor chip covering at least a portion of the upper surface of the first spacer chip containing at least a portion of the groove pattern therein.  Including the groove pattern of Chiu in the upper surface of the spacer chip of Maeda would arrive at the claimed first spacer chip having a stress-relieving groove pattern on an upper surface thereof; the upper semiconductor chip covering at least a portion of the upper surface of the first spacer chip containing at least a portion of the groove pattern therein.
Chiu clearly teaches groove patterns may improve adhesion between features (between the spacer and mold region), thus improving device reliability (“bonding strength” Abstract of included translation).  Although Chiu fails to expressly teach groove patterns improving adhesion between spacers and an upper chip, one of ordinary skill in the art could have applied the same motivation to the comparable grooves under the upper chip and would have had predictable results because Chiu clearly illustrates these grooves being used in the same way as the grooves in contact with the mold region.  Thus, Chiu provides a clear teaching to motivate one to modify the first spacer chip of Maeda to have a groove pattern on the upper surface because it would improve adhesion between the spacer and upper chip.
Therefore, it would have been obvious to have the claimed groove pattern because it would improve adhesion between the first spacer chip and upper chip, thus resulting in enhanced package reliability.
Illustrated below is a marked and annotated figure of Fig. 6 of Chiu.

    PNG
    media_image2.png
    351
    629
    media_image2.png
    Greyscale

Regarding claim 4, Maeda in view of Chiu discloses a semiconductor package (Chiu, Fig. 6), wherein the groove pattern (222) includes a groove extending along at least one edge of the upper surface of a first spacer chip (see Fig. 5).
Illustrated below is Fig. 5 of Chiu.

    PNG
    media_image3.png
    684
    386
    media_image3.png
    Greyscale

Regarding claim 5, Maeda in view of Chiu discloses a semiconductor package (Chiu, Fig. 6), wherein the groove pattern includes a plurality of grooves, which are spaced apart from respective edges of the upper surface of the first spacer chip (see Fig. 5).
Regarding claim 6, Maeda in view of Chiu discloses a semiconductor package (Maeda, Fig. 18), wherein at least a portion of the mold region extends and fills a space between the lower semiconductor chip, the first spacer chip, and the upper semiconductor chip.
Regarding claim 13, Maeda in view of Chiu discloses a semiconductor package (Maeda, Fig. 18), further comprising at least one connector (25) extending between the substrate and the lower semiconductor chip.
Maeda in view of Chiu as applied fails to teach the connector being a bonding wire.  However, Maeda clearly teaches bonding wires are useful to perform the function of connecting electrical components to a substrate (60, Fig. 18, “used to connect” pg. 6 of included translation).  Since the connector of the lower semiconductor chip performs the same function as the bonding wire, a person having ordinary skill in the art would have readily recognized the finite number of predictable solutions for connecting electrical components to a substrate.  These predictable solutions include bonding wires and solder bumps as these may be chosen from a finite number of identified, predictable solutions (Fig. 18).  Absent unexpected results, it would have been obvious to try using a different connector between the substrate and the lower semiconductor chip.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 14, Maeda in view of Chiu discloses a semiconductor package (Maeda, Fig. 18), wherein the lower semiconductor chip is a processor chip (“controller chip” pg. 3 of the included translation), and the upper semiconductor chip is a memory chip (“memory chip” pg. 3 of the included translation).
Regarding independent claim 15, Maeda discloses a semiconductor package (Fig. 18), comprising: a substrate (18); a lower semiconductor chip (20) on the substrate; a plurality of spacer chips (80) having respective upper surfaces thereon (facing 10); an upper semiconductor chip (10) on the lower semiconductor chip and on the upper surfaces of the plurality of spacer chips; an electrically nonconductive adhesive layer (40), which is bonded between a lower surface of the upper semiconductor chip and an upper surface of the lower semiconductor chip and between the lower surface of the upper semiconductor chip and the upper surfaces of the plurality of spacer chips; and a mold region (70) at least partially surrounding the lower and upper semiconductor chips and the plurality of spacer chips, and at least partially filling a space between the lower semiconductor chip and the plurality of spacer chips, which is covered by the upper semiconductor chip.
Maeda fails to teach the plurality of spacer chips having upper surfaces which contain a grid pattern of grooves therein.  However, Maeda clearly teaches spacers adhered to an upper chip (80 to 10, Fig. 18) using an adhesive (40).
Chiu discloses a spacer (20, Fig. 6) adhered to an upper chip (30d) in the same field of endeavor with the spacer chip having an upper surface which contains a pattern of grooves therein (222).  Including the groove pattern of Chiu in the upper surfaces of the spacer chips of Maeda would arrive at the claimed plurality of spacer chips having upper surfaces which contain a pattern of grooves therein.
Chiu clearly teaches groove patterns may improve adhesion between features (between the spacer and mold region), thus improving device reliability (“bonding strength” Abstract of included translation).  Although Chiu fails to expressly teach groove patterns improving adhesion between spacers and an upper chip, one of ordinary skill in the art could have applied the same motivation to the comparable grooves under the upper chip and would have had predictable results because Chiu clearly illustrates these grooves being used in the same way as the grooves in contact with the mold region.  Thus, Chiu provides a clear teaching to motivate one to modify the plurality of spacer chips of Maeda to have upper surfaces which contain a pattern of grooves therein because it would improve adhesion between the spacer chips and upper chip.
Regarding “a grid pattern of grooves”, it would have been an obvious matter of design choice to adjust the shape of the pattern of grooves to be a grid pattern as taught by Chiu (Fig. 2C shows grid shape) who teaches the pattern of grooves may be varied (“entirety or peripheral portion” pg. 3 of translation, “vertically, horizontally or obliquely” pg. 4) as a design choice to improve adhesion between features (“bonding strength” Abstract).  Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed grid pattern of grooves was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to have the claimed groove pattern because it would improve adhesion between the spacer chips and upper chip, thus resulting in enhanced package reliability.
Regarding claim 16, Maeda in view of Chiu discloses a semiconductor package (Maeda, Fig. 18), wherein the grooves in the upper surfaces of the plurality of spacer chips extend to corresponding edges of the upper surfaces of the plurality of spacer chips (Chiu, Fig. 5).
Claims 7-8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Chiu as applied to claim 1 above, and further in view of Kim (US 20200402885 A1).
Regarding claim 7, Maeda in view of Chiu discloses a semiconductor package (Maeda, Fig. 18), wherein a width of a groove within the groove pattern is within a range from 15 µm to 30 µm.
Maeda and Chiu fail to expressly teach a range for the width of a groove within the groove pattern being from 15 µm to 30 µm.  However, both Maeda and Chiu teach the spacer is formed from a wafer portion (Maeda, “wafer” pg. 8 of translation; Chiu, “wafer” pg. 3 of translation).  Chiu further teaches groove pattern may be formed by laser (“laser” pg. 3 of translation).
Kim discloses a groove pattern in the same field of endeavor (121, Fig. 4A) formed in a wafer portion ([0039]) using a laser ([0038]).  Kim further discloses a width of a groove within the groove pattern is within a range from 15 µm to 30 µm (1-100 µm, [0041]).
One of ordinary skill in the art could have substituted the groove width of Kim in place of the comparable known groove width of Maeda in view of Chiu, and the results would have been predictable, because the groove pattern (of both Kim and Maeda in view of Chiu) would have functioned the same as before as a groove pattern formed in a wafer portion using a laser.  Therefore, having a width of a groove within the groove pattern be within a range from 15 µm to 30 µm would have been obvious because this known range would have obtained predictable results.
Regarding claim 8, Maeda in view of Chiu discloses a semiconductor package (Maeda, Fig. 18), wherein a depth of a groove within the groove pattern is within a range.
Maeda and Chiu fail to expressly teach a range for the depth of a groove within the groove pattern being from 0.5 µm to 3 µm.  However, both Maeda and Chiu teach the spacer is formed from a wafer portion (Maeda, “wafer” pg. 8 of translation; Chiu, “wafer” pg. 3 of translation).  Chiu further teaches the groove pattern may be formed by laser (“laser” pg. 3 of translation).
Kim discloses a groove pattern in the same field of endeavor (121, Fig. 4A) formed in a wafer portion ([0039]) using a laser ([0038]).  Kim further discloses a depth of a groove within the groove pattern is within a range from 0.5 µm to 3 µm (1-100 µm, [0041]).
One of ordinary skill in the art could have substituted the groove depth of Kim in place of the comparable known groove depth of Maeda in view of Chiu, and the results would have been predictable, because the groove pattern (of both Kim and Maeda in view of Chiu) would have functioned the same as before as a groove pattern formed in a wafer portion using a laser.  Therefore, having a depth of a groove within the groove pattern be within a range from 0.5 µm to 3 µm would have been obvious because this known range would have obtained predictable results.
Regarding claim 17, Maeda in view of Chiu discloses a semiconductor package (Maeda, Fig. 18), wherein the grooves have a width in a range and a depth within a range; and wherein a spacing between the plurality of grooves is within a range.
Maeda and Chiu fail to expressly teach the width having a range from 15 µm to 30 µm the depth within a range from 0.5 µm to 3 µm; the spacing within a range from 20 µm to 100 µm.  However, both Maeda and Chiu teach the spacer is formed from a wafer portion (Maeda, “wafer” pg. 8 of translation; Chiu, “wafer” pg. 3 of translation).  Chiu further teaches groove pattern may be formed by laser (“laser” pg. 3 of translation).
Kim discloses grooves in the same field of endeavor (121, Fig. 4A) formed in a wafer portion ([0039]) using a laser ([0038]).  Kim further discloses the width, depth, and spacing of grooves is within a range from 15 µm to 30 µm, 0.5 µm to 3 µm, and 20 µm to 100 µm respectively (1-100 µm, [0041]).
One of ordinary skill in the art could have substituted the groove width, depth, and spacing of Kim in place of the comparable known groove dimensions of Maeda in view of Chiu, and the results would have been predictable, because the grooves (of both Kim and Maeda in view of Chiu) would have functioned the same as before as grooves formed in a wafer portion using a laser.  Therefore, the grooves have a width in a range from 15 µm to 30 µm and a depth within a range from 0.5 µm to 3 µm; and wherein a spacing between the plurality of grooves is within a range from 20 µm to 100 µm would have been obvious because these known ranges would have obtained predictable results.
Further as to claim 17, with respect to a spacing between the plurality of grooves, i.e. at least 1.5 times a width of each of the grooves.  Although Kim failed to disclose groove spacing as a dimension relative to groove width, it has been held that dimensional differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensional range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicants have not established the criticality (see paragraph below) of the spacing claimed and the Prior Art shows that groove spacing and width each may vary, therefore having a varied dimensional relation, it would have been obvious to one of ordinary skill in the art to select suitable spacing and width (i.e. dimensions) for the grooves of Maeda in view of Chiu and Kim.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensional relation between groove spacing and width, or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 2-3 is the inclusion of the limitation wherein the mold region extends at least partially into the groove pattern in combination with the other limitations in the claim.  For example, prior art of record fails to teach or be reasonably combined to render obvious the claimed limitations “mold region”, “partially into the groove pattern”, and “adhesive layer” in combination with all other limitations in claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817